EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A dispenser for sheet products, comprising:
a housing having a space inside for accommodating a stack of sheet products, wherein the housing includes a dispensing opening for dispensing a sheet product from a front of the stack; and
an electronic controller, the controller being configured to receive a pull- out signal indicating a removal of a product from the front of the stack through the dispensing opening and, upon receiving said pull-out signal, to send out a drive signal to transfer a first number of sheet products from the front of the stack into a presentation position,
wherein the controller is further configured to receive a low-level signal indicating that an amount of sheet products remaining within the housing has been reduced to below a predetermined level, wherein one or more sheet products remain within the housing and, upon receiving said low-level signal, to enter into a low-level mode in which the sending of the drive signal in response to the pull-out signal is disabled…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 13 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A method of operating a dispenser for sheet products, the dispenser comprising:
a housing having a space inside for accommodating a stack of sheet products, wherein the products are stacked in a direction from a front towards a back of the stack, and wherein the housing includes a dispensing opening for dispensing a sheet product from the front of the stack; and
an electronic controller,
wherein:
if a product is removed from the front of the stack through the dispensing opening, the controller is made to receive a pull-out signal indicating the removal of the product; and
upon receiving said pull-out signal, the controller sends out a drive signal to transfer a number of sheet products from the front of the stack into a presentation position, and
if the controller receives a low-level signal indicating that the amount of sheet products remaining within the housing has been reduced to below a predetermined level, wherein one or more sheet products remain within the housing the controller enters into a low-level mode in which the sending of the drive signal in response to the pull-out signal is disabled…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651